Citation Nr: 0202223	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from August 1942 to July 
1947.

Historically, by a February 1948 rating decision, service 
connection was denied for a left eye disability.  After 
appellant was provided timely notification of that rating 
decision later that month, he did not file a timely Notice of 
Disagreement therewith.  That February 1948 rating decision 
represents the last final decision with regards to the left 
eye service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which denied service connection for a left eye 
disability.  It does not appear from the evidentiary record, 
however, that the RO has formally considered the finality of 
the prior February 1948 rating decision in question.  In 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that "the 
new and material evidence requirement was clearly a material 
legal issue which the BVA had a legal duty to address, 
regardless of the RO's actions."  See also Barnett v. Brown 
83 F.3d 1380 (Fed. Cir. 1996).  

A September 2001 hearing was held before the undersigned 
Board Member in Washington, D.C.  The Board in the decision 
herein has determined that new and material evidence has been 
submitted to reopen the left eye disability service 
connection claim, as will be explained in detail below.  

After reopening of the left eye disability service connection 
claim, the Board will undertake additional development on the 
remaining appellate issue of entitlement to service 
connection for a left eye disability on a de novo basis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this remaining appellate issue.  


FINDINGS OF FACT

1.  By a February 1948 rating decision, service connection 
was denied for a left eye disability.  Appellant was notified 
of that decision later that month, but did not file a timely 
Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to that February 
1948 rating decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed February 1948 
rating decision, which denied entitlement to service 
connection for a left eye disability, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left eye disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The February 
1948 rating decision, which denied service connection for a 
left eye disability, is final, since appellant was notified 
and did not perfect an appeal as to this issue.  Thus, said 
final February 1948 rating decision may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The evidence previously considered in the final February 1948 
rating decision, which denied service connection for a left 
eye disability, included a July 1942 service entrance 
examination.  That July 1942 service entrance examination 
report noted as a left eye abnormality "[t]raumatic 
amblyopia; macula cornea."  Visual acuity was "20/20" in 
the right eye and "20/70" in the left eye with no 
improvement with correction.  A summary of defects listed 
defective vision of the left eye.  Appellant's service 
medical records include a February 1946 service separation 
examination report, which listed "all significant diseases, 
wounds, and injuries" as "none."  Clinical examination of 
the eye noted corneal scar of the left eye "EPTS" [existed 
prior to service].  Visual acuity was "20/20" in the right 
eye and "20/40" in the left eye with no improvement with 
correction.  

After reenlistment in February 1946, the service medical 
records included an April-June 1947 report of appellant's 
hospitalization (at Percy Jones General Hospital) for a right 
septal deviation, which was reportedly due to an accidental 
nasal injury from a fall in England two years earlier.  
During that hospitalization, he underwent nasal surgery.  No 
history of any eye trauma/surgery was noted.  On May 1947 
ophthalmologic examination during that hospitalization, 
appellant provided a history of a scratched right eye two and 
a half years ago with poor right eye vision since then; that 
while on night p[atrol] near Germany in January 1945, 
"something" struck the right eye; that there was no pain 
and vision was subjectively normal; that he did not report on 
sick call; that burning of the eyes and blurred near vision 
were initially noticed eight months ago at which time left 
eye vision was found to be poor; and that he had not received 
treatment and the symptoms had remained unchanged.  
Clinically, near vision was "J3" and "J0", respectively in 
the right and left eyes; and far vision was "20/25" in the 
right eye and "20/200" in the left eye.  The media was 
irregular with fairly dense leukoma in the very center of the 
left eye cornea with a small amount of pigment.  The 
diagnoses were "x12-1x43" corneal leukoma, traumatic of the 
left eye; and possible astigmatism.  An appointment for 
cycloplegic refraction was planned.  

A June 1947 service separation examination report listed 
"all significant diseases, wounds, and injuries" as 
including 1947 nasal surgery, without mention of any eye 
trauma/surgery.  Clinically, a corneal leukoma was noted 
(without specifying for which eye).  Visual acuity was 
"20/20" in the right eye; and "20/300" in the left eye. 

In an August 1947 application for VA disability benefits, 
appellant alleged that about two weeks after he fell in 1945 
and sustained a nasal fracture, he scraped his left eye on 
metal on the ground while on night p[atrol]; and that there 
was no vision in that eye due to a scar on the pupil.  

Based on this evidentiary record, the February 1948 rating 
decision denied service connection for a left eye disability, 
on the grounds that the service induction examination had 
noted left eye traumatic amblyopia with defective vision; and 
that there was no evidence of any in-service trauma "to 
warrant aggravation."  

The evidence received subsequent to the final February 1948 
rating decision included an April 1993 written statement from 
appellant, alleging that during night patrol in an engineer 
combat battalion in Germany, he ran into barbed wire and 
scarred the left eye; and that he reported to a dispensary 
the next day.  An August 1993 VA outpatient treatment record 
indicates that appellant was evaluated for the etiology of a 
left eye corneal scar and defective vision.  A history of 
left eye trauma from barbed wire contact in 1944 was noted.  
Clinically, visual acuity was "20/100" in the right eye 
with correction to "20/60"; and "3 feet/200 feet" in the 
left eye.  An old stromal scar in the center of the left 
cornea was noted.  There were "RPE" [retinal pigment 
epithelium] changes in the macula.  The impression was that 
the corneal scar was not the reason for poor vision; and that 
the macular retinal pigment epithelium changes were the 
reason for poor vision in the right eye.  

In a November 1993 written statement, appellant alleged that 
during night exercise in Germany in 1945, he fell on barbed 
wire and underwent left eye surgery at Percy Jones General 
Hospital in 1946.  A similar history was provided in 
appellant's June 1994 written statement.  

A January 2000 written statement from a private optometrist 
stated that according to appellant, he had sustained an old 
war injury to the left eye that resulted in a dense corneal 
scar and permanent and significant vision loss.  A refractive 
examination revealed hyperopia, astigmatism, and presbyopia.  
Visual acuity was "20/30" in the right eye and "20/200" in 
the left eye.  Slit lamp evaluation revealed a dense corneal 
scar in the central cornea of the left eye.  Comprehensive 
ophthalmoscopy revealed mild hypertensive retinopathy in the 
eyes and retinal pigment epithelium hypertrophy in the left 
eye.  The optometrist opined that "[t]he war injury is 
directly responsible for the DENSE CORNEAL SCAR in his left 
eye (which resulted in a permanent and significant reduction 
in the vision in his left eye-he is legally blind in this 
eye)."  A December 2000 written statement from said 
optometrist containing essentially the same information was 
submitted at a September 2001 hearing on appeal.  

During that September 2001 hearing, appellant testified that 
when he entered service, he did not notice any vision 
impairment; that he did not have any preservice eye trauma; 
that the in-service fall and eye trauma from "something" 
hitting his eye had occurred during a "combat situation"; 
and that shrapnel or barbed wire could have struck his eye 
since at the time of occurrence, it was dark and he could not 
see.  

The issue now for resolution is whether the evidence received 
subsequent to the final February 1948 rating decision is 
cumulative, or new and material, evidence.  The January and 
December 2000 written statements from said optometrist 
received subsequent to that rating decision directly relate a 
left eye corneal scar with impaired vision to an in-service 
"war injury."  The Board is cognizant of decisions by the 
Court holding that a medical opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458 (1993).  Additionally, a mere recitation of a 
veteran's lay history cannot constitute material evidence to 
reopen a service connection claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  It is unclear whether said optometrist had 
reviewed appellant's service medical records prior to 
rendering said medical opinion.  It is significant, however, 
that the left eye abnormality noted on service induction 
examination did not specifically include corneal scarring.  
Rather, it stated that the left eye had defective vision, 
"traumatic amblyopia", and the words "macula cornea" 
recorded immediately after the term "traumatic amblyopia."  
Parenthetically, amblyopia is medically defined as 
"[d]imness of vision without detectable organic lesion of 
the eye."  Dorland's Illustrated Medical Dictionary, 64 (24th 
ed. 1965).  However, appellant's recent written statements 
and testimonial evidence provide certain additional details 
concerning the alleged in-service eye injury that were not 
available to the RO at the time of said February 1948 rating 
decision; and assuming their credibility only insofar as 
determining reopening of the claim, suggest that the history 
recorded in the May 1947 service medical records of a 
scratched right eye instead of the left eye may conceivably 
have been a transcription error, particularly since the 
relevant May 1947 ophthalmologic examination clinical 
findings primarily pertained to the left eye and the 
diagnoses included traumatic corneal leukoma of the left eye.  
In other words, such recent evidence suggests that even 
though a left eye abnormality due to trauma was noted on 
service induction examination, it is at least conceivable 
that he may have also sustained in-service trauma to that eye 
as alleged and as stated by said private optometric medical 
opinion.  

The written medical opinion by said optometrist and 
appellant's recent statements and testimony (with the 
credibility of that evidence presumed only insofar as 
determining reopening of the claim (See Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992)) presents, when considered with 
evidence previously assembled, an evidentiary situation so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board 
concludes that said recent evidence constitutes "new and 
material" evidence.  Accordingly, since evidence received 
subsequent to the February 1948 rating decision, which denied 
entitlement to service connection for a left eye disability, 
is new and material, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  




ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a left eye 
disability, that claim is reopened, and the appeal is allowed 
to this extent.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



